Citation Nr: 1744152	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.  He died in April 2006, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The claim was subsequently remanded by the Board in July 2015 for additional development.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant is currently seeking entitlement to service connection for the cause of the Veteran's death.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.

Here, the Appellant asserts that the Veteran's death was causally related to contended herbicide exposure during service in Vietnam.  The Veteran's personnel records reflect service aboard the USS Kearsarge from November 1965 to September 1968, with periods of service in the waters of Vietnam.  See Enlisted Performance Record (noting service aboard the USS Kearsarge from March 1966 to September 1968); Transfers and Receipts dated November 1965 (noting Veteran's report for duty); Administrative Remarks dated November 1967 (issuing a medal for service in the waters of Vietnam).

In December 2010, the Defense Personnel Records Information Retrieval System (DPRIS) reported the USS Kearsarge's command history for 1966.  In light of the Veteran's extended presence aboard the vessel, the Board's July 2015 remand instructed the RO to additionally obtain a command history for years 1965, 1967, and 1968.

A DPRIS response obtained in November 2015 states that pertinent "histories do not document that the ship docked, that aircraft from the ship landed in Vietnam, or that ship[']s personnel stepped foot in the Republic of Vietnam."  However, the DPRIS response also noted that the USS Kearsarge operated off the coast of Vietnam during certain periods correlating with the Veteran's presence onboard, to include: August 12 through September 2, 1966; September 12 through September 21, 1966; September 29 through October 6, 1966; October 19 through October 24, 1966; November 6 through November 23, 1966; October 23 through November 11, 1967; November 29 through December 19, 1967; January 7 through January 20, 1968; and February 2 through February 19, 1968.  

The DPRIS response further noted that the RO requested command histories for dates exceeding the maximum 60-day cumulative period for deck log research.  It does not appear that the RO made any subsequent request for pertinent command histories following this response, despite DPRIS' representation that the Veteran operated in the waters of Vietnam during the course of his service.  

As review of the record indicates that the RO did not fully comply with the Board's most recent remand directives, and in light of VA's duty to assist, the Board now finds that an additional remand is necessary at this time.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Archives, the Department of the Navy, and any other appropriate source to obtain any deck logs or additional documentation detailing the movements and operations of the USS Kearsarge from November 1965 to September 1968.  

Specifically, deck logs must be obtained for the following periods: August 12 through September 2, 1966; September 12 through September 21, 1966; September 29 through October 6, 1966; October 19 through October 24, 1966; November 6 through November 23, 1966; October 23 through November 11, 1967; November 29 through December 19, 1967; January 7 through January 20, 1968; and February 2 through February 19, 1968.  If said records do not exist or cannot otherwise be obtained, a negative response must be provided and associated with the claims file.   

In this regard, the RO is reminded of DPRIS' guidance that records requests may not exceed a 60-day timespan.  As such, any request for the requisite documents must comport with this requirement.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Appellant and her representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




